



SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is entered into as of March 29, 2019, by and among TEXAS OIL &
CHEMICAL CO. II, INC., a Texas corporation (“Borrower”), certain subsidiaries of
the Borrower party hereto, as guarantors (the “Guarantors”), the lenders from
time to time party hereto (the “Lenders”), Citibank, N.A., as an L/C Issuer, and
BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”), Swingline Lender and an L/C Issuer.


RECITALS


A.Borrower, the Guarantors, the Administrative Agent and the Lenders party
thereto are parties to that certain Amended and Restated Credit Agreement, dated
as of October 1, 2014 (as amended by that certain First Amendment to Amended and
Restated Credit Agreement, dated as of February 20, 2015, that certain Second
Amendment to Amended and Restated Credit Agreement, dated as of March 28, 2017,
that certain Third Amendment to Amended and Restated Credit Agreement, dated as
of July 25, 2017, that certain Fourth Amendment to Amended and Restated Credit
Agreement, dated as of July 31, 2018, and that certain Fifth Amendment to
Amended and Restated Credit Agreement, dated as of December 19, 2018 (the
“Credit Agreement” and the Credit Agreement, as modified by this Amendment, the
“Amended Credit Agreement”)).
B.Borrower has requested that the Administrative Agent and the Lenders amend the
Credit Agreement, and the Administrative Agent and the Lenders have agreed to
amend the Credit Agreement, subject to the terms and conditions set out in this
Amendment.
AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


1.Definitions. Unless otherwise defined in this Amendment, each capitalized term
used but not otherwise defined herein has the meaning given such term in the
Amended Credit Agreement.
2.    Amendments to the Credit Agreement. On the Effective Date:
(a)Section 6.01(b) of the Credit Agreement is deleted in its entirety and
replaced with the following:
(b)    Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of Borrower and within eighty (80) days after the
end of the last fiscal quarter of each fiscal year of Borrower, a consolidated
and consolidating balance sheet of Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated and consolidating
statements of income or operations and changes in shareholders’ equity for such
fiscal quarter and for the portion of Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller who is a Responsible
Officer of Borrower as fairly presenting the financial condition, results of
operations and shareholders’ equity of Borrower and its Subsidiaries, subject
only to normal year-end audit





--------------------------------------------------------------------------------





adjustments and the absence of footnotes and such consolidating statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller that is a Responsible Officer of Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of Borrower and its
Subsidiaries.
(b)The table set forth in Section 7.11(a) of the Credit Agreement is deleted in
its entirety and replaced with the following:
Four Fiscal Quarters Ending
Maximum Consolidated Leverage Ratio
December 31, 2018
4.75 to 1.00
March 31, 2019
4.75 to 1.00
June 30, 2019
4.50 to 1.00
September 30, 2019
4.00 to 1.00
December 31, 2019 and each fiscal quarter thereafter
3.50 to 1.00

3.    Effectiveness of this Amendment. This Amendment shall be effective as of
the date (the “Effective Date”) once all of the following have been satisfied or
delivered to the Administrative Agent and the Lenders, as applicable, in each
case, in Proper Form:
(a)Execution of Amendment; Loan Documents. This Amendment executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender.


(b)Fees and Expenses. All fees and expenses, if any, owing to the Administrative
Agent and the Lenders pursuant to that certain letter agreement, dated as of the
date hereof, among Borrower and the Administrative Agent for the benefit of the
Lenders, and legal fees and expenses owing to Administrative Agent’s outside
counsel submitted by invoice on or prior to the Effective Date.


(c)Additional Information. Such additional information and materials, which the
Administrative Agent and/or any Lender shall reasonably request or require.


4.    Representations and Warranties. Borrower and each Guarantor represents and
warrants to the Administrative Agent and the Lenders on and as of the Effective
Date hereof that (a) it possesses the requisite power and authority to execute
and deliver this Amendment, (b) this Amendment has been duly authorized and
approved by the requisite corporate action on the part of Borrower or such
Guarantor, (c) no other consent of any Person (other than the Administrative
Agent and the Lenders) that has not been obtained is required for this Amendment
to be effective, (d) the execution and delivery of this Amendment does not
violate its organizational documents, (e) the representations and warranties in
each Loan Document to which it is a party are true and correct in all material
respects on and as of the date of this Amendment as though made on the date of
this Amendment (except to the extent that such representations and warranties
speak to a specific date, in which case such representation or warranty shall be
true and correct in all material respects as of such date), (f) after giving
effect to this Amendment, it is in compliance with all covenants and agreements
contained in each Loan Document to which it is a party, (g) after giving effect
to this Amendment, no Default or Event of Default has occurred and is continuing
and (h) that each Loan Document to which it is a party remains in full force and
effect and is the legal, valid, and binding obligations of Borrower or such
Guarantor enforceable against it in accordance with their respective terms,
subject to applicable bankruptcy,


2

--------------------------------------------------------------------------------





insolvency or similar laws affecting creditors’ rights generally and to general
principles of equity and principles of good faith and fair dealing.
5.    Scope of Amendment; Reaffirmation; RELEASE. Except as expressly modified
by this Amendment, all references to the Credit Agreement shall refer to the
Amended Credit Agreement. Except as affected by this Amendment, the Loan
Documents are unchanged and continue in full force and effect. However, in the
event of any inconsistency between the terms of the Amended Credit Agreement and
any other Loan Document, the terms of the Amended Credit Agreement shall control
and such other document shall be deemed to be amended to conform to the terms of
the Amended Credit Agreement. As MATERIAL PART OF THE CONSIDERATION FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS ENTERING INTO THIS AMENDMENT, BORROWER AND
EACH GUARANTOR HEREBY RELEASES AND FOREVER DISCHARGES THE ADMINISTRATIVE AGENT
AND EACH LENDER (AND THEIR SUCCESSORS, ASSIGNS, AFFILIATES, OFFICERS, MANAGERS,
DIRECTORS, EMPLOYEES, AND AGENTS) FROM ANY AND ALL CLAIMS, DEMANDS, DAMAGES,
CAUSES OF ACTION, OR LIABILITIES FOR ACTIONS OR OMISSIONS (WHETHER ARISING AT
LAW OR IN EQUITY, AND WHETHER DIRECT OR INDIRECT) IN CONNECTION WITH THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS PRIOR TO THE DATE OF THIS AMENDMENT,
WHETHER OR NOT HERETOFORE ASSERTED, AND WHICH BORROWER OR ANY GUARANTOR MAY HAVE
OR CLAIM TO HAVE AGAINST ADMINISTRATIVE AGENT OR ANY LENDER.
6.    Miscellaneous.
(a)    Binding Effect. The Amended Credit Agreement shall be binding upon and
inure to the benefit of each of the undersigned and their respective legal
representatives, successors and permitted assigns.
(b)    No Waiver of Defaults. This Amendment does not constitute a waiver of, or
a consent to, any present or future violation of or default under, any provision
of the Loan Documents, or a waiver of the Administrative Agent’s or any Lender’s
right to insist upon future compliance with each term, covenant, condition and
provision of the Loan Documents.
(c)    Form. Each agreement, document, instrument or other writing to be
furnished to the Administrative Agent or any Lender under any provision of this
Amendment must be in form and substance reasonably satisfactory to the
Administrative Agent.
(d)    Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.
(e)    Costs, Expenses and Attorneys’ Fees. Borrower agrees to pay or reimburse
the Administrative Agent on demand for all its reasonable and invoiced (with
separate invoices for each service provider) out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, and execution of this
Amendment, including, without limitation, the reasonable and invoiced fees and
disbursements of the Administrative Agent’s counsel.
(f)    Multiple Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories have signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually-signed
originals and shall be binding on Borrower, each Guarantor, the Administrative
Agent and each Lender. The Administrative Agent may also require that any such
documents and signatures be confirmed by a manually-signed original;


3

--------------------------------------------------------------------------------





provided that, the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.
(g)    Governing Law. This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.
7.    Entirety. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
BORROWER, THE GUARANTORS, THE LENDERS AND THE ADMINISTRATIVE AGENT AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
Remainder of Page Intentionally Blank.
Signature Pages to Follow.






4

--------------------------------------------------------------------------------






This Amendment is executed as of the Effective Date.
    
BORROWER:


TEXAS OIL & CHEMICAL CO. II, INC.




By: /s/ S. Sami Ahmad            
Name: S. Sami Ahmad
Title: Treasurer
    


GUARANTORS:


SOUTH HAMPTON RESOURCES, INC.




By: /s/ S. Sami Ahmad            
Name: S. Sami Ahmad
Title: Treasurer




GULF STATE PIPE LINE COMPANY, INC.




By: /s/ S. Sami Ahmad            
Name: S. Sami Ahmad
Title: Treasurer




TRECORA CHEMICAL, INC.


    
By: /s/ S. Sami Ahmad            
Name: S. Sami Ahmad
Title: Treasurer




Signature Page to Sixth Amendment to Amended and Restated Credit Agreement
(Texas Oil & Chemical Co. II, Inc.)



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A.,
as Administrative Agent




By: /s/ Anthony W. Kell            
Name: Anthony W. Kell
Title: Vice President


Signature Page to Sixth Amendment to Amended and Restated Credit Agreement
(Texas Oil & Chemical Co. II, Inc.)



--------------------------------------------------------------------------------





LENDER:


BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swingline Lender




By: /s/ Adam Rose            
Adam Rose
Senior Vice President


Signature Page to Sixth Amendment to Amended and Restated Credit Agreement
(Texas Oil & Chemical Co. II, Inc.)



--------------------------------------------------------------------------------





LENDER:


CITIBANK, N.A.,
as a Lender and L/C Issuer


By: /s/ Michael Foster            
Name: Michael Foster
Title: Senior Vice President






Signature Page to Sixth Amendment to Amended and Restated Credit Agreement
(Texas Oil & Chemical Co. II, Inc.)



--------------------------------------------------------------------------------






LENDER:


BMO HARRIS BANK N.A.,
as a Lender


By: /s/ Ashley Bake            
Name: Ashley Bake
Title: Director








Signature Page to Sixth Amendment to Amended and Restated Credit Agreement
(Texas Oil & Chemical Co. II, Inc.)



--------------------------------------------------------------------------------






LENDER:


CAPITAL ONE, N.A.,
as a Lender




By: /s/ Lewis H. Gissel III            
Name: Lewis H. Gissel III
Title: Senior Vice President


Signature Page to Sixth Amendment to Amended and Restated Credit Agreement
(Texas Oil & Chemical Co. II, Inc.)



--------------------------------------------------------------------------------





LENDER:


REGIONS BANK,
as a Lender




By: /s/ Philip A. Ugalde                
Name: Philip A. Ugalde
Title: Senior Vice President






Signature Page to Sixth Amendment to Amended and Restated Credit Agreement
(Texas Oil & Chemical Co. II, Inc.)

